Citation Nr: 0327063	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  02-06 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for nasal septal perforation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel



INTRODUCTION

The veteran had active military service from November 1947 to 
August 1954.

The Board of Veterans' Appeals (Board) notes the current 
appeal arose from a February 2002 rating decision wherein the 
Department of Veterans Affairs(VA) Regional Office (RO) 
granted entitlement to service connection for nasal septal 
perforation evaluated as 10 percent disabling by analogy to 
deviated nasal septum under Diagnostic Code 6502, effective 
May 24, 2000, date of receipt of the reopened claim.

In October 2002 the veteran attended a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  The 
hearing transcript is on file.  

In February 2003 the Board denied entitlement to an effective 
date, prior to May 24, 2000, for the grant of service 
connection for nasal septal perforation based on clear and 
unmistakable error in prior VARO decisions.  

Also, the Board noted that at the October 2002, Travel Board 
hearing the veteran appeared to have raised the issue of 
entitlement to service connection for sleep apnea with 
respiratory problems and gastrointestinal disability as 
secondary to service connected nasal septal perforation.  
Such issue were referred to the RO for initial consideration 
and appropriate adjudicative action.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).

The Board undertook additional development on the remaining 
certified issue of entitlement to an initial increased 
evaluation for nasal septal perforation pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)). 


In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).  

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration.  
The CAFC held that this is contrary to the requirement of 
38 U.S.C. § 7104(a).   

The additional evidence submitted by the veteran included a 
waiver of initial RO consideration.  Accordingly, the Board 
may proceed with appellate consideration of the veteran's 
claim in view of the favorable decision cited below.  38 
C.F.R. §§ 19.37, 20.1304(c); Bernard v. Brown, 4 Vet. App. 
384 (1993).

On September 30, 2003 the Board granted the veteran's motion 
to advance his case on the docket pursuant to 38 U.S.C. 7107 
and 38 C.F.R. § 20.900.


FINDING OF FACT

Competent private and VA medical evidence demonstrates that 
the veteran's large nasal septum perforation is manifested by 
a long history of persistently ongoing nonincapacitating 
symptoms including purulent discharge or crusting, headaches, 
nasal discomfort equating to more than six episodes per year 
which require treatment, but has not required surgery.


CONCLUSION OF LAW

The criteria for an initial evaluation of 30 percent for 
nasal septal perforation have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.20, 4.97, Code 6513 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background 

The VARO granted entitlement to service connection for nasal 
septal perforation evaluated as 10 percent disabling by 
analogy to deviated nasal septum under Diagnostic Code 6502, 
effective May 24, 2000, date of receipt of the reopened 
claim.

Pertinent new and material evidence received in support of 
the veteran's reopened claim included a statement by ERH 
(initials), MD dated June 2000. 

The June 2000 statement indicated that the veteran had a 
considerable amount of very thick nasal sinus drainage and 
occasional sinus headaches and difficulty in breathing from 
his nose.  

The physician indicated that the veteran sustained a nasal 
injury while he was in service when he fell in a ditch and 
injured his nose, subsequently developing a rather large 
nasal septal perforation, which was certainly contributing to 
his nasal problems.

On examination a very large nasal septal perforation was 
noted with evidence of chronic rhinitis.  

There was a good deal of very viscid secretion in the nose, 
nasopharynx and hypopharynx but no evidence of sinusitis or 
nasal polyps.  

ERH, MD, noted placing the veteran on Guiafenesin 1200 
milligrams, twice a day.  He recommended a Nasal Septal 
Button.  It was noted that the veteran had tried such a 
device in the past without success.  



Also of record is a August 2001 statement from REB, MD, a 
pediatric and otolaryngology specialist.  He noted the 
veteran's medical history included being evaluated by several 
other otolaryngologists over the years for perforation of the 
septum.  

On examination a large septal perforation was noted.  The 
medical specialist noted placing the veteran on symptomatic 
medication to help relieve his present problems.  He opined 
that the injury sustained many years earlier most likely was 
responsible for the current problems with the nose and 
inadequate ventilation and thick postnasal drainage.  

A September 2001 VA nose and sinus examination report shows 
the medical examiner reviewed the veteran's claims file.  The 
veteran reported having had a trial with a nasal septal 
button device in an unsuccessful attempt to close a 
perforation of his nasal perforation.  He claimed that his 
associated symptoms included drainage and discomfort.  

He noted crusting and difficulty breathing through his nose.  
He stated that he had to sleep sitting upright and that he 
tired quickly.  Sometimes he awakened gasping for air.  He 
was not on any medications.  Sleep studies revealed 
borderline or inclusive finding for obstructive sleep apnea.  
He had not been working particularly to keep himself well 
hydrated.  

He used saline nasal spray for a period of time but had not 
continued.  He had no severe nosebleeds or episodes of 
sinusitis with fever or severe pain necessitating procedural 
management.  

The veteran reported difficulty breathing through his nose 
due to mucoid drainage.  He had dyspnea on exertion but not 
at rest.  He had no surgical treatments.  He noted treatment 
with positive airway pressure (CPAP) and oxygen without 
success.  He was not physically incapacitated by his symptoms 
but physically active.  

On objective examination the veteran was described as a well 
developed obese man who was pleasant and cooperative.  The 
nares were patent.  A large perforation of a cartilaginous 
portion of the nasal septum was noted.  There was some 
crusting noted around the perforation.  No active areas of 
drainage, secretion, inflammation nor granulation in the nose 
were noted at the time of the examination.  His breathing was 
not labored.  He was able to carry on a normal conversation 
with a normal voice.  There was no tenderness over the 
sinuses.   

The examiner opined that the veteran's current nasal 
disability diagnosed as nasal septal perforation was at least 
as likely as not related to the injury reported in the 
service medical records.  The symptoms referable to nasal 
perforation were identified as discomfort with nasal 
breathing and crusting with awareness of nasal drainage.  

The medical examiner stated that the symptoms of shortness of 
breath, tiring easily, and awakening gasping for air were not 
related to nasal septal perforation but to obesity, and sleep 
apneas or other factors.  

In October 2002 the veteran was afforded a Travel Board 
hearing in Detroit, Michigan.  The hearing transcript is on 
file.  He claimed entitlement to an initial evaluation 
greater than 10 percent for nasal perforation based on a many 
year history of continuous symptoms including drainage and 
upper respiratory distress not relieved by medication.  

A December 2002 private medical statement from REB, MD, a 
pediatric and otolaryngology specialist, refers to nasal 
problems consisting of drainage and stuffiness.  It was noted 
that the veteran had been on a variety of medications for 
this, but never experienced complete relief.  The examination 
was considered normal apart from a nasal perforation.

A May 2003 statement from MMG, MD. noted continued treatment 
of the veteran for nasal drainage.  


Criteria 

Disability evaluations are based upon the average impairment 
of earning capacity as determined by the VA Schedule For 
Rating Disabilities.  The provisions contained in the rating 
schedule represent, as far as can practicably be determined, 
the average impairment in earning capacity in civil 
occupations resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes 
identify the various disabilities. 38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including the service medical records. 
38 C.F.R. §§ 4.1, 4.2, 4.41.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In that decision, the United States Court of Appeals for 
Veterans Claims (CAVC) also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  As will become 
apparent below, the Board finds no basis for assignment of 
staged ratings in the veteran's case.

When an unlisted condition is encountered, it should be rated 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2003).

The veteran's nasal septum perforation disability is rated by 
analogy to deviated septum under Diagnostic Code 6502.  
38 C.F.R. § 4.20.  This diagnostic code provides that only 
traumatic deviation of the nasal septum with 50-percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side warrants a maximum 10 percent rating.
Alternatively, for higher scheduler disability evaluations 
the veteran's nasal septum perforation may be rated by 
analogy to maxillary sinusitis under Diagnostic Code 6513.

Under the applicable criteria in effect, an incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.  A 10 percent evaluation is 
warranted for one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or, three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting occurs.  

For a 30 percent evaluation, the claimant must be shown to 
have three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non- capacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  Id.

Assignment of a 50 percent evaluation is warranted on a 
showing of symptomatology following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  38 C.F.R. § 4.97, Diagnostic Codes 6513-6514.  
Id.  

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter: Duties to Notify & to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the CAVC in Morton v. West , 12 
Vet. App. 477 (1999) withdrawn sub nom.  Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (codified as 
38 C.F.R. § 3.159).

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  

In Kuzma v. Principi, No. 03-7032 (Fed. Cir. August 25, 
2003), the CAFC determined that the VCAA had no retroactive 
application to claims pending on the date of the VCAA's 
enactment, November 9, 2000.  Accordingly, Karnas v. 
Derwinski  , 1 Vet. App. 308 (1991), and Holliday v. 
Principi, 14 Vet. App. 280 (2001) were overruled to the 
extent they conflict with Supreme Court and CAFC precedent.  


The duty to notify has been satisfied.  As the veteran has 
been provided with notice of what is required to substantiate 
his claim.  In particular, through issuance of the February 
2002 rating decision, and March 2002 statement of the case he 
has been given notice of the requirements for increased 
evaluations for nasal septum perforation.  

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim.  

In February 2002 the RO notified the veteran of VCAA.  He was 
advised of evidence he could submit himself or to 
sufficiently identify evidence and if private in nature to 
complete authorization or medical releases so that VA could 
obtain the evidence for him.  

Such notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In light of the above, the Board finds that the duties to 
notify and to assist have been satisfied.  38 U.S.C.A. § 5103 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (38 C.F.R. § 3.159(b)).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to his claim is required with the duty to assist under both 
the former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2002)), 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. § 3.159).  

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, no further 
assistance is required to comply with the duty to assist as 
mandated under the VCAA of 2000.

The Board notes that in developing the veteran's claim the 
Board undertook additional development on the remaining 
certified issue of entitlement to an initial increased 
evaluation for nasal septal perforation pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  The Board requested 
additional medical evidence from the veteran as well as 
affording him a VA examination by an otolaryngologist to 
determine the current nature and extent of severity of 
service-connected nasal septum perforation.  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).  

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration.  
The CAFC held that this is contrary to the requirement of 
38 U.S.C. § 7104(a).   

However, the additional evidence submitted by the veteran 
included a waiver of initial RO consideration.  38 C.F.R. §§ 
19.37, 20.1304(c).  

The report of a VA nose and sinus examination apparently 
scheduled in June 2003 is not of record.  Importantly, the 
evidence of record consisting of private medical statements 
from the veteran's treating physicians and a report of a 
September 2001 VA nose and sinus provide an adequate basis 
for making a favorable determination on the veteran's present 
claim as cited below.  

Remanding this case to obtain a June 2003 VA nose and sinus 
examination report, if at all conducted, would serve no 
useful purpose and only cause further delay in the appellate 
process.  No greater findings would be noted on the June 2003 
VA examination, if undertaken, than reported by the veteran's 
treating physicians and supplemented by the September 2001 VA 
nose and sinus examination report.  


Accordingly, the Board may proceed with appellate 
consideration of the veteran's claim in view of the favorable 
decision cited below.  Bernard v. Brown, 4 Vet. App. 384 
(1993).


Increased Rating

In this case the veteran claims that the ongoing nature of 
symptoms associated with service-connected nasal septum 
perforation warrant the assignment of an initial disability 
rating greater than 10 percent.

The record shows that the RO assigned a 10 percent evaluation 
for service-connected nasal septum perforation by analogy to 
deviated nasal septum under Diagnostic Code 6502.  It is 
noted that 10 percent is the maximum evaluation authorized 
under Diagnostic Code 6502.

In reviewing the VA Rating Schedule for disability 
evaluations, the Board notes that for the assignment of a 
higher schedular rating, the veteran's manifestations and 
symptoms of nasal septum perforation are best rated by 
analogy under the Diagnostic Codes for sinusitis.

Importantly, a longitudinal review of the record shows that 
the competent private and VA medical evidence demonstrate 
that the veteran's large nasal septum perforation is 
manifested by a long history of persistently ongoing 
nonincapacitating symptoms including purulent discharge or 
crusting, headaches, nasal discomfort equating to more than 
six episodes per year which require treatment, but has not 
required surgery.  

The Board may not consider manifestations associated with 
nonservice-connected obesity and sleep apnea with respect to 
entitlement to an increased evaluation for service-connected 
nasal septum perforation.  See 38 C.F.R. § 4.14.  

Overall, the veteran's persistently ongoing manifestations of 
service-connected nasal septal perforation are shown to more 
nearly approximate the criteria for a 30 percent evaluation 
under Diagnostic Code 6513 when viewed in light of the 
doctrine of reasonable doubt.  

The medical evidence is absent clinical findings that meet or 
more nearly approximate the criteria for a disability rating 
greater than 30 percent for nasal septum perforation.  

The current schedular criteria adequately compensate the 
veteran for nasal septum perforation.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  As such, the practice 
known as "staged ratings" as cited in Fenderson v. West, 12 
Vet. App. 119 (1999), is not for application in this case.


ORDER

Entitlement to an initial evaluation of 30 percent for nasal 
septum perforation is granted, subject to applicable criteria 
governing the payment of monetary benefits.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



